Exhibit 10.4

 

FIRST HAWAIIAN, INC.

 

BONUS PLAN

 

1.                                      Purpose

 

The purpose of the First Hawaiian, Inc. Bonus Plan (as amended from time to
time, the “Plan”) is to help the Company (as hereinafter defined) attract,
retain and motivate participating eligible executives by providing incentive
awards that ensure a strong pay-for-performance linkage, and to permit such
incentive awards to qualify as performance-based compensation under
Section 162(m) (taking into account any transition relief available
thereunder).  Awards made pursuant to the Plan will be subject to the laws and
regulations that may apply to First Hawaiian from time to time.

 

2.                                      Definitions of Certain Terms

 

(a)                                 “Award” means an amount calculated and
awarded to a Participant pursuant to the Plan.  Awards may be cash-based or
based on the Company’s Shares (i.e., stock-based).

 

(b)                                 “Board” means the Board of Directors of
First Hawaiian.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto, and the applicable
rulings and regulations thereunder.

 

(d)                                 “Committee” has the meaning set forth in
Section 3(a).

 

(e)                                  “Company” means First Hawaiian and any
Subsidiary, and any successor entity thereto.

 

(f)                                   “Effective Date” has the meaning set forth
in Section 8(a).

 

(g)                                  “Eligible Executive” means an employee of
the Company who, in the discretion of the Committee, is likely to be a “covered
employee” under Section 162(m) for the year in which an Award is payable and any
other employees of the Company who are selected by the Committee for
participation in the Plan.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, or any successor thereto, and the
applicable rules and regulations thereunder.

 

(i)                                     “Fair Market Value” means, with respect
to a Share, the closing price reported for the common stock, par value $0.01 per
share, of First Hawaiian on the applicable date as reported on the NASDAQ Global
Select Market or, if not so reported, as determined in accordance with a
valuation methodology approved by the Committee, unless determined as otherwise
specified herein.

 

--------------------------------------------------------------------------------


 

(j)                                    “FDIC” means the Federal Deposit
Insurance Corporation.

 

(k)                                 “First Hawaiian” means First Hawaiian, Inc.,
a Delaware corporation.

 

(l)                                     “Fiscal Year” means First Hawaiian’s
fiscal year.

 

(m)                             “GAAP” has the meaning set forth in
Section 6(b).

 

(n)                                 “Omnibus Plan” means the 2016 First
Hawaiian, Inc. Omnibus Incentive Plan.

 

(o)                                 “Participant” means an Eligible Executive
participating in the Plan for a Performance Period as provided in Section 4(b).

 

(p)                                 “Performance Criteria” has the meaning set
forth in Section 6(b).

 

(q)                                 “Performance Goals” has the meaning set
forth in Section 6(b).

 

(r)                                    “Performance Period” means a Fiscal Year
or other period of time (which may be longer or shorter than a Fiscal Year) set
by the Committee during which the achievement of the Performance Goals is to be
measured.

 

(s)                                   “Section 18(k)” means Section 18(k) of the
Federal Deposit Insurance Act of 1950, as amended from time to time, including
any amendments or successor provisions thereto and any regulations or other
administrative guidance promulgated by the FDIC thereunder, in each case as they
may be from time to time amended or interpreted through further administrative
guidance.

 

(t)                                    “Section 162(m)” means Section 162(m) of
the Code and the applicable rulings and regulations thereunder.

 

(u)                                 “Section 162(m) Exemption” means the
exemption from the limitation on deductibility imposed by Section 162(m) as set
forth in Section 162(m)(4)(C) of the Code and the applicable rulings and
regulations thereunder.

 

(v)                                 “Section 409A” means Section 409A of the
Code, including any amendments or successor provisions to that section, and any
regulations and other administrative guidance thereunder, in each case as they
may be from time to time amended or interpreted through further administrative
guidance.

 

(w)                               “Shares” means shares of common stock of First
Hawaiian, par value $0.01 per share.

 

(x)                                 “Subsidiary” means any corporation,
partnership, limited liability company or other legal entity in which First
Hawaiian, directly or indirectly, owns stock or other equity interests
possessing 50% or more of the total combined voting power of all classes of the
then-outstanding stock or other equity interests.

 

2

--------------------------------------------------------------------------------


 

3.                                      Administration of the Plan

 

(a)                                 Committee. The Compensation Committee of the
Board (as constituted from time to time, and including any successor committee,
the “Committee”) will administer the Plan provided that the Committee may
delegate its duties and powers in whole or in part (i) to any subcommittee
thereof consisting solely of at least two “outside directors,” as defined under
Section 162(m), or (ii) to the extent consistent with Section 162(m), to any
other individual or individuals.

 

(b)                                 Administration. The Committee will have all
the powers vested in it by the terms of this Plan, including the authority
(within the limitations described herein) to select the persons to be granted
awards under the Plan, to determine the time when Awards will be granted, to
determine whether objectives and conditions for earning Awards have been met, to
determine whether Awards will be paid at the end of the Performance Period or
deferred (consistent with Section 409A), and to determine whether an Award or
payment of an Award should be reduced or eliminated.  The Committee will have
full power and authority to administer and interpret the Plan and to adopt such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the Committee
deems necessary or advisable.  The Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable, in its sole discretion, to
effectuate the Plan.  The Committee’s interpretations of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
hereunder, will be final, binding and conclusive for all purposes and on all
parties, including the Company, First Hawaiian’s stockholders, its employees and
any person receiving an Award under the Plan, as well as their respective
successors in interest.  The provisions of the Plan are intended to ensure that
all Awards granted pursuant to Section 6 hereunder qualify for the
Section 162(m) Exemption (taking into account any transition relief available),
and this Plan is intended to be interpreted and operated consistent with this
intention.  No member of the Committee will be liable for any action taken or
omitted to be taken or determination made in good faith with respect to the Plan
or any Award, except for his or her own willful misconduct (as determined by a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal) or as expressly provided by
statute.  The Company will indemnify and hold harmless the Committee, each
member of the Committee and each other director or employee of First Hawaiian to
whom any duty or power relating to the administration or interpretation of the
Plan has been delegated against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any action, omission or determination relating to
the Plan.

 

(c)                                  Delegation of Administrative Authority. 
The Committee may delegate its responsibilities for administering the Plan to
employees of the Company as it deems necessary or appropriate for the proper
administration of the Plan.  In delegating its authority, the Committee will
consider the extent to which any delegation may cause Awards to fail to be
deductible under Section 162(m) (taking into account any transition relief
available).

 

3

--------------------------------------------------------------------------------


 

4.                                      Eligibility and Participation

 

(a)                                 Eligibility.  All Eligible Executives are
eligible to participate in the Plan for any Performance Period.

 

(b)                                 Participation.  For each Performance Period,
the Committee, in its discretion, will select the Eligible Executives who will
participate in this Plan.  In accordance with Section 162(m), for Awards granted
under Section 6 below that are intended to be “performance-based compensation”
for purposes of Section 162(m), the Committee will select the Participants no
later than 90 days after the beginning of the Performance Period; provided,
however, that if the Committee establishes a Performance Period shorter than one
year, the Committee will select the Participants before 25% of the Performance
Period has elapsed.

 

5.                                      Awards to Participants that are not
Intended to be “Performance-Based Compensation” for Purposes of Section 162(m).

 

(a)                                 Grant of Awards.  The Committee may in its
discretion grant an Award to a Participant that is not intended to qualify as
“performance-based compensation” for purposes of Section 162(m), subject to the
terms and conditions of this Section 5. The Committee may establish performance
goals and targets, determine the extent to which such goals have been met and
determine the amount of such Awards, in each case, in its discretion.  Awards
that are not intended to be “performance-based compensation” for purposes of
Section 162(m) shall not be subject to Section 6 below.

 

(b)                                 Form of Payment.  Awards granted under this
Section 5 may be paid in cash or in the form of stock-based awards.  Awards that
are granted and denominated in cash may be paid under the Plan, the Omnibus Plan
or any other plan maintained by the Company, and Awards that are granted in the
form of stock-based awards will be issued pursuant to the Omnibus Plan or any
other plan providing for stock-based awards maintained by the Company; provided
that, in each case, to the extent necessary, that Awards paid under any such
plans have terms consistent with this Plan, the terms of this Plan will be
deemed incorporated into the terms of the applicable Company plan.  For the
avoidance of doubt, Awards made pursuant to the Plan shall be in a form that
complies with the laws and regulations that may apply to First Hawaiian from
time to time, including, to the extent applicable, the fourth EU Capital
Requirements Directive and EU Capital Requirements Regulation (CRD IV).

 

6.                                      Awards to Participants that are Intended
to be “Performance-Based Compensation” for Purposes of Section 162(m) of the
Code.

 

(a)                                 Awards.  The Committee may, in its
discretion, grant an Award to a Participant that is intended to be
“performance-based compensation” for purposes of Section 162(m), subject to the
terms and conditions of this Section 6.

 

(b)                                 Performance Goals.  The “Performance Goals”
means the written, objective performance goals established by the Committee for
each Performance Period.  The Performance Goals will be based on one or more of
the following business criteria (either separately or in combination) with
regard to First Hawaiian (or a Subsidiary, division, other operational unit or
administrative department of First Hawaiian) (“Performance Criteria”): measures
of efficiency

 

4

--------------------------------------------------------------------------------


 

(including operating efficiency, productivity ratios or other similar measures);
measures of achievement of expense targets, costs reductions or general expense
ratios; earnings per share; value creation targets; income or operating income
measures; net income, before or after taxes; return measures (including return
on capital, total capital, tangible capital equity, net assets or total
shareholder return); increase in the Fair Market Value of Shares; credit
quality; loan growth; deposit growth; loan portfolio performance; tangible book
value or tangible book value growth and strategic business objectives,
consisting of one or more objectives based on meeting specified cost targets;
business expansion goals and goals relating to joint ventures collaborations
(including objective project milestones).

 

Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) or such other objective
principles, as may designated by the Committee. To the extent financial terms
are defined under GAAP, all determinations will be made in accordance with GAAP,
as applied by the Company in the preparation of its periodic reports to
stockholders.  Any Performance Goals may be measured in absolute terms or
relative to historic performance or the performance of other companies or an
index.  To the extent permitted under Section 162(m) (including, without
limitation, compliance with any requirements for stockholder approval), for each
Fiscal Year, the Committee may (i) designate additional business criteria on
which the Performance Goals may be based or (ii) provide for objectively
determinable adjustments, modifications or amendments, to any of the Performance
Criteria described above as the Committee may deem appropriate (including, but
not limited to, for one or more of the items of gain, loss, profit or expense: 
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of business under GAAP or
(E) attributable to the business operations of any entity acquired by the
Company during a Fiscal Year).

 

Separate Performance Goals may be established by the Committee for First
Hawaiian or a Subsidiary, division, or individual thereof, and different
Performance Criteria may be given different weights.  To the extent permissible
for Awards to qualify for the Section 162(m) Exemption (taking into account any
transition relief), the Committee may establish other subjective or objective
goals, including individual Performance Goals, which it deems appropriate, for
purposes of applying negative discretion in determining the Award amount.

 

(c)                                  Grant of Awards.  In connection with the
grant of each Award under this
Section 6, the Committee will (i) establish the Performance Goal(s) and the
Performance Period applicable to such Award, (ii) establish the formula for
determining the amounts payable based on achievement of the applicable
Performance Goal(s), (iii) determine the consequences for the Award of the
Participant’s termination of employment for various reasons or the Participant’s
demotion or promotion during the Performance Period and (iv) establish such
other terms and conditions for the Award as the Committee deems appropriate. 
The foregoing will be accomplished (1) while the outcome for the Performance
Period is substantially uncertain and (2) no more than 90 days after the
commencement of the Performance Period or, if the Performance Period is less
than one year, the number of days which is equal to 25% of the Performance
Period.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Certification of Performance.  In connection
with Awards granted under this Section 6, following the completion of the
Performance Period, the Committee will certify in writing the degree to which
the Performance Goal(s) applicable to each Participant for the Performance
Period were achieved or exceeded.  No Awards will be paid for the Performance
Period until such certification is made by the Committee.  Subject to
Section 6(e), the Award for each Participant will be determined by applying the
applicable formula for the Performance Period based upon the level of
achievement of the Performance Goal(s) certified by the Committee.

 

(e)                                  Committee Discretion.  Notwithstanding
anything to the contrary in the Plan, the Committee may, in its sole discretion,
reduce or eliminate, but not increase, any Award granted under this Section 6
that is payable to any Participant for any reason, including without limitation
to reflect individual or business performance and/or unanticipated or subjective
factors.

 

(f)                                   Maximum Awards.  The maximum number of
Awards under this Section 6 that may be granted to any one Participant under the
Plan during any fiscal year is 500,000 Shares or, in the event such Award is
paid in cash, the equivalent cash value thereof on the first day of the
Performance Period to which such Award relates, as determined by the Committee. 
The maximum number of Shares with respect to which Awards (other than stock
options and stock appreciation rights) may be granted during any fiscal year to
any Participant will be 500,000 Shares (or, in the event of a cash-based award,
the equivalent cash value thereof on the first day of the performance period to
which such Award relates, as determined by the Committee).  The Committee will
adjust the foregoing limits in such manner as it deems appropriate (including,
without limitation, by payment of cash) to prevent the enlargement or dilution
of rights, as a result of any increase or decrease in the number of issued
Shares (or issuance of shares of stock other than Shares) resulting from a
recapitalization, stock split, reverse stock split, stock dividend, spinoff,
split up, combination, reclassification or exchange of Shares, merger,
consolidation, rights offering, separation, reorganization or liquidation or any
other change in the corporate structure or Shares, including any extraordinary
dividend or extraordinary distribution; provided that no such adjustment may be
made if or to the extent that it would cause an outstanding Award to cease to be
exempt from, or to fail to comply with, Section 409A.

 

(g)                                  Timing of Payment.  Awards granted under
this Section 6 will generally be payable by the Company to Participants promptly
following the determination and written certification of the Committee for the
Performance Period pursuant to Section 6(d) above.  Notwithstanding the prior
sentence, the Committee, in its discretion, may defer the payout or vesting of
any Award and/or provide to Participants the opportunity to elect to defer the
payment of any Award, subject to Section 7(j).

 

(h)                                 Form of Payment.  Awards granted under this
Section 6 may be paid in cash or in the form of stock-based awards.  Awards that
are granted and denominated in cash may be paid under the Plan, the Omnibus Plan
or any other plan maintained by the Company, and Awards that are granted in the
form of stock-based awards will be issued pursuant to the Omnibus Plan or any
other plan providing for stock-based awards maintained by the Company; provided
that, in each case, to the extent necessary, that Awards paid under any such
plans have terms consistent with this Plan, the terms of this Plan will be
deemed incorporated into the terms of the applicable Company plan. In the event
that Awards under the Plan are granted in the form

 

6

--------------------------------------------------------------------------------


 

of equity-based awards, it is intended that such stock-based awards (and any
rights to dividends under such stock-based awards) will be performance based
compensation under Section 162(m) (regardless of whether such stock-based awards
have separate performance conditions).

 

(i)                                     Interpretation.  The provisions of this
Section 6 shall be administered and interpreted in accordance with
Section 162(m) with respect to the payment of Awards to “covered employees”
under Section 162(m).

 

7.                                      Miscellaneous Provisions

 

(a)                                 Effect on Benefit Plans.  Awards under the
Plan will not be considered eligible pay under other plans, benefit arrangements
or fringe benefit arrangements of the Company unless otherwise provided under
the terms of such other plans.

 

(b)                                 Restriction on Transfer.  No Award (or any
rights and obligations thereunder) granted under the Plan to any person, whether
granted under Section 5 or Section 6 above, may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution and all such Awards (and
any rights thereunder) will be exercisable during the life of the Participant or
the Participant’s legal representative.  Notwithstanding the foregoing, the
Committee may permit, under such terms and conditions that it deems appropriate
in its sole discretion, a Participant to transfer any Award to any person or
entity that the Committee so determines.  Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 7(b) will be null and void and any Award which is
hedged in any manner will immediately be forfeited.  All of the terms and
conditions of the Plan and the Award will be binding upon any permitted
successors and assigns.

 

(c)                                  Tax Withholding.  Participants will be
solely responsible for any applicable taxes (including, without limitation,
income and excise taxes) and penalties, and any interest that accrues thereon,
that they incur in connection with the receipt or vesting of any Award.  As a
condition to the delivery of any Shares, cash or other securities or property
pursuant to any Award or the lifting or lapse of restrictions on any Award, or
in connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company relating to
an Award (including, without limitation, Federal Insurance Contributions Act
(FICA) tax), (i) the Company may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to a Participant whether or not
pursuant to the Plan (including Shares otherwise deliverable), (ii) the
Committee will be entitled to require that the Participant remit cash to the
Company (through payroll deduction or otherwise) or (iii) the Company may enter
into any other suitable arrangements to withhold, in each case in an amount not
to exceed in the opinion of the Company the minimum amounts of such taxes
required by law to be withheld.

 

(d)                                 No Rights to Awards.  No Company employee or
other person will have any claim or right to be granted an Award under the
Plan.  Neither the adoption of the Plan nor the grant of any Award will
(i) confer upon any employee any right to continued employment with

 

7

--------------------------------------------------------------------------------


 

the Company, or (ii) interfere in any way with the right of the Company to
terminate, or alter the terms and conditions of, the employment at any time. 
The Committee’s determinations under the Plan and Awards need not be uniform and
any such determinations may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan (whether or not such persons
are similarly situated).

 

(e)                                  No Funding of Plan.  The Plan will be
unfunded, and the Awards will be paid solely from the general assets of the
Company. The Company will not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Award under the Plan.  To the extent that any person acquires a right to receive
payments under the Plan, the right is no greater than the right of any other
unsecured general creditor.

 

(f)                                   Right of Offset.  The Company will have
the right to offset against any payments under the Plan or any Award any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any Awards, or
amounts repayable to the Company pursuant to tax equalization, housing,
automobile or other employee programs) that the Participant then owes to the
Company and any amounts the Committee otherwise deems appropriate pursuant to
any tax equalization policy or agreement.  Notwithstanding the foregoing, if an
Award provides for the deferral of compensation within the meaning of
Section 409A, the Committee will have no such right if such offset could subject
the Participant to the additional tax imposed under Section 409A in respect of
an outstanding Award.

 

(g)                                  Other Payments or Awards.  Nothing
contained in the Plan will be deemed in any way to limit or restrict the Company
from making any award or payment to any person under any other plan, arrangement
or understanding, whether now existing or hereafter in effect.

 

(h)                                 Successors.  All obligations of First
Hawaiian under the Plan will be binding on any successor to First Hawaiian
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business or assets of First Hawaiian.

 

(i)                                     FDIC Limits on Golden Parachute
Payments.  Notwithstanding anything to the contrary, the Company will not be
required to make any payment or grant any Award under the Plan or any Award
agreement that would otherwise be a prohibited golden parachute payment within
the meaning of Section 18(k).

 

(j)                                    Section 409A.  All Awards made under the
Plan that are intended to be “deferred compensation” subject to Section 409A
will be interpreted, administered and construed to comply with Section 409A, and
all Awards made under the Plan that are intended to be exempt from Section 409A
will be interpreted, administered and construed to comply with and preserve such
exemption. The Board and the Committee will have full authority to give effect
to the intent of the foregoing sentence.

 

Without limiting the generality of the foregoing, with respect to any Award made
under the Plan that is intended to be “deferred compensation” subject to
Section 409A:  (i) any payment due upon a Participant’s termination of
employment will be paid only upon such Participant’s separation from service
from the Company within the meaning of Section 409A;

 

8

--------------------------------------------------------------------------------


 

(ii) any payment to be made with respect to such Award in connection with the
Participant’s separation from service from the Company within the meaning of
Section 409A (and any other payment that would be subject to the limitations in
Section 409A(a)(2)(B) of the Code) will be delayed until six months after the
Participant’s separation from service (or earlier death) in accordance with the
requirements of Section 409A; (iii) if any payment to be made with respect to
such Award would occur at a time when the tax deduction with respect to such
payment would be limited or eliminated by Section 162(m), such payment may be
deferred by the Company under the circumstances described in Section 409A until
the earliest date that the Company reasonably anticipates that the deduction or
payment will not be limited or eliminated; (iv) if the Award includes a “series
of installment payments” (within the meaning of Section 1.409A-2(b)(2)(iii) of
the Treasury Regulations), the Participant’s right to the series of installment
payments will be treated as a right to a series of separate payments and not as
a right to a single payment; and (v) for purposes of determining whether the
Participant has experienced a separation from service from the Company within
the meaning of Section 409A, “subsidiary” will mean a corporation or other
entity in a chain of corporations or other entities in which each corporation or
other entity, starting with First Hawaiian, has a controlling interest in
another corporation or other entity in the chain, ending with such corporation
or other entity.  For purposes of the preceding sentence, the term “controlling
interest” has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the
Treasury Regulations, provided that the language “at least 20 percent” is used
instead of “at least 80 percent” each place it appears in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations.

 

(k)                                 Clawback/Recapture Policy.  Awards under the
Plan will be subject to any clawback or recapture policy that the Company may
adopt from time to time to the extent provided in such policy and, in accordance
with such policy, may be subject to the requirement that the Awards be repaid to
the Company after they have been distributed to the Participant.

 

(l)                                     Severability; Entire Agreement.  If any
of the provisions of the Plan or any Award agreement is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such provision
will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby; provided that if any of such provisions is finally held to
be invalid, illegal, or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
provision will be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.  The
Plan and any Award agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.

 

(m)                             Governing Law.  The Plan and all Awards made and
actions taken thereunder will be governed by and construed in accordance with
the laws of the State of Hawaii, without reference to principles of conflict of
laws.

 

9

--------------------------------------------------------------------------------


 

8.                                      Effective Date, Amendments and
Termination

 

(a)                                 Effective Date.  The Plan was adopted by the
Board on June 16, 2016 and was approved by First Hawaiian’s stockholders on July
22, 2016 (the “Effective Date”).

 

(b)                                 Amendments.  The Committee may at any time
terminate or from time to time amend the Plan in whole or in part, but no such
action will adversely affect any rights or obligations with respect to any
Awards made under the Plan.  No such amendment or modification, however, may be
effective without approval of First Hawaiian’s stockholders if such approval is
necessary to comply with the requirements of the Section 162(m) Exemption
(taking into account any transition relief available thereunder) including
(i) any change to the class of persons eligible to participate in the Plan,
(ii) any change to the Performance Goals or Performance Criteria established
under Section 6(b) or (iii) any increase to the maximum dollar amount that may
be paid to a Participant for a Performance Period under Section 6(f).

 

(c)                                  Termination.  The Plan will continue in
effect until terminated by the Committee.

 

10

--------------------------------------------------------------------------------